

Restricted Stock Unit Agreement Director Level and Above 2019 Special Award


Exhibit 10.76
PEABODY ENERGY CORPORATION
2017 INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), effective as of July 1,
2019, is made by and between PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Company”), and the undersigned employee of the Company or a Subsidiary of
the Company (the “Grantee”). The Grant Date for the Restricted Stock Units
evidenced by this Agreement is July 1, 2019 (the “Grant Date”).


WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement;


WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its key employees
have reasonable restrictive covenants in place;


WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing;


WHEREAS, the Company deems it essential to the optimal functioning of its
business to have its key employees provide advance notice to the Company of
their termination of employment; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that, subject to the provisions of this
Agreement and the Plan, it would be to the advantage and best interest of the
Company and its shareholders to grant the Restricted Stock Units evidenced
hereby to the Grantee as an incentive for his or her efforts during his or her
term of service with the Company or its Subsidiaries or Affiliates, and has
advised the Company thereof and instructed the undersigned officer to enter into
this Agreement to evidence such Restricted Stock Units.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:


ARTICLE I
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.


Section 1.1 - “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by”




--------------------------------------------------------------------------------





and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.


Section 1.2 - “Award” shall mean the number of Restricted Stock Units evidenced
by this Agreement.


Section 1.3 - “Good Reason” shall mean (a) a material reduction, other than a
reduction that generally affects all similarly-situated executives and does not
exceed 10% in one year or 20% in the aggregate over three consecutive years, by
the Company in the Grantee’s base salary from that in effect immediately prior
to the reduction; (b) a material reduction, other than a reduction that
generally affects all similarly-situated executives, by the Company in the
Grantee’s target or maximum annual cash incentive award opportunity or target or
maximum annual equity-based compensation award opportunity from those in effect
immediately prior to any such reduction; (c) relocation, other than through
mutual agreement in writing between the Company and the Grantee or a secondment
or temporary relocation for a reasonably finite period of time, of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as of the Agreement date; or (d) any material diminution or material
adverse change in the Grantee’s duties or responsibilities as they exist as of
the Agreement date; provided, that (x) if the Grantee terminates Grantee’s
employment for “Good Reason,” the Grantee shall provide written notice to the
Company at least 30 days in advance of the date of termination, such notice
shall describe the conduct the Grantee believes to constitute “Good Reason” and
the Company shall have the opportunity to cure the “Good Reason” event within 30
days after receiving such notice, (y) if the Company cures the conduct that is
the basis for the potential termination for “Good Reason” within such 30-day
period, the Grantee’s notice of termination shall be deemed withdrawn and (z) if
the Grantee does not give notice to the Company as described herein within 90
days after an event giving rise to “Good Reason,” the Grantee’s right to claim
“Good Reason” termination on the basis of such event shall be deemed waived.


Section 1.4 - “Plan” shall mean the Peabody Energy Corporation 2017 Incentive
Plan, as amended from time to time.


ARTICLE II
GRANT OF RESTRICTED STOCK UNITS


Section 2.1 - Grant of Restricted Stock Units. Pursuant to Section 9 of the
Plan, the Company has granted to the Grantee an Award consisting of the number
of Restricted Stock Units set forth on the signature page hereof upon the terms
and subject to the conditions set forth in this Agreement and the Plan. The
grant of the Restricted Stock Units was made in consideration of the services to
be rendered by the Grantee to the Company and its Subsidiaries and Affiliates.


Section 2.2 - No Obligation of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company or any Subsidiary or Affiliate or interfere with or restrict in any way
the rights of the Company and its Subsidiaries or Affiliates, which rights are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.




2

--------------------------------------------------------------------------------





Section 2.3 - Adjustments in Restricted Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Restricted Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.


Section 2.4 - Change in Control. In the event of a Change in Control, the
treatment of the Restricted Stock Units evidenced hereby will be determined in
accordance with the Plan.


ARTICLE III
VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS


Section 3.1 - Normal Vesting. Subject to Sections 2.4, 3.2 and 3.3, the
Restricted Stock Units evidenced by this Agreement shall become nonforfeitable
and payable to the Grantee pursuant to Article IV as follows:


(a)Retirement-Eligible Grantee. If the Grantee is eligible for Retirement as of
the Grant Date, the Restricted Stock Units shall vest in substantially equal
installments, each of the quarterly anniversaries of the Grant Date during the
period beginning on the Grant Date and ending on January 2, 2022, conditioned
upon the Grantee’s continuous employment with the Company or a Subsidiary
through each such date.


(b)Non-Retirement-Eligible Grantee. If the Grantee is not eligible for
Retirement as of the Grant Date, the Restricted Stock Units shall vest in full
on 2 January 2022, conditioned upon the Grantee’s continuous employment with the
Company or a Subsidiary through such date.


(c)Special Rule. If the Grantee becomes eligible for Retirement after the Grant
Date, the provisions of Section 3.1(a) above shall apply on and after the date
the Grantee becomes eligible for Retirement. However, on the first quarterly
anniversary of the Grant Date following the date on which the Grantee becomes
eligible for Retirement, a portion of the Restricted Stock Units shall vest.
Such vesting portion shall equal the result of the following formula: X
multiplied by (Y/10), where “X” is equal to the aggregate number of Restricted
Stock Units granted under this Agreement, and “Y” is equal to the number of full
calendar quarters that have elapsed between the Grant Date (or the most recent
annual anniversary of the Grant Date) and the then current quarterly anniversary
of the Grant Date.


(d)Example. The following example of the operation of Sections 3.1(b) and (c)
hereof is for illustrative purposes only. A non-Retirement-eligible individual
receives 3,000 Restricted Stock Units on 1 July 2019. On 15 July 2019, such
individual becomes eligible for Retirement. On 1 October 2019 and each quarterly
anniversary of the Grant Date thereafter until 2 January 2022, 300 Restricted
Stock Units shall become vested (1/10th of the aggregate grant).
(e)For purposes of this Agreement, “continuously employed” (or substantially
similar terms) means the absence of any interruption or termination of the
Grantee’s employment with the Company or a Subsidiary. Continuous employment
shall not be


3

--------------------------------------------------------------------------------





considered interrupted or terminated in the case of transfers between locations
of the Company and its Subsidiaries. Each installment of Restricted Stock Units
that becomes nonforfeitable and payable hereunder is a “separate payment” for
purposes of Code Section 409A.


Section 3.2 - Accelerated Vesting Events. Notwithstanding Section 3.1, upon the
Grantee’s death or Disability, 100% of the unvested Restricted Stock Units
evidenced by this Agreement shall, to the extent not already forfeited, become
immediately nonforfeitable and shall be settled in accordance with Article IV
below.


Section 3.3 - Effect of Certain Terminations of Service. A Grantee will forfeit
any and all unvested Restricted Stock Units upon (a) the Grantee’s voluntary
Termination of Service, (b) the Grantee’s Termination of Service by the Company
or a Subsidiary for Cause, or (c) subject to Section 2.4, the Grantee’s
Termination of Service by the Company or a Subsidiary without Cause.


ARTICLE IV
SETTLEMENT OF RESTRICTED STOCK UNITS


Section 4.1 -    Settlement of Vested Restricted Stock Units. Subject to
Sections 4.2 and
13.2    of the Plan and the exception set forth in Section 4.2 of this
Agreement, as well as to any withholding obligations described in Section 6.3 of
this Agreement, one share of Common Stock will be issued or delivered for each
nonforfeitable Restricted Stock Unit evidenced by this Agreement as soon as
practicable following the date on which the Restricted Stock Unit becomes
nonforfeitable as set forth in Section 3.1 or Section 3.2, as applicable, but in
all cases within the “short term deferral” period determined under Treasury
Regulation Section 1.409A-1(b)(4). For the sake of clarity, the settlement of
shares in respect of nonforfeitable Restricted Stock Units is intended to comply
with Treasury Regulation Section 1.409A-1(b)(4) and will be construed and
administered in such a manner. As a result, the shares will be issued no later
than the date that is the 15th day of the third calendar month of the applicable
year following the year in which the shares subject to the Restricted Stock
Units are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d).


Section 4.2 - Settlement of Restricted Stock Units Vested in Accordance with
Section 3.1(a). Notwithstanding Section 4.1 of this Agreement, if the Grantee is
eligible for Retirement as of the Grant Date or becomes eligible pursuant to
Section 3.1(c) and the Restricted Stock Units vest in substantially equal
installments on each of the quarterly anniversaries of the Grant Date pursuant
to Section 3.1(a) or 3.1(c), the shares of Common Stock underlying the vested
Restricted Stock Units shall be issued or delivered upon the earlier of (a) each
of the first, second and third year anniversaries of the Grant Date on or
immediately following the quarterly vesting dates and (b) as soon as practicable
following Retirement, but in all cases within the “short term deferral” period
determined under U.S. Treasury Regulation Section 1.409A-1(b)(4) as described in
Section 4.1 of this Agreement.


Section 4.3 - Forfeiture of Unvested Restricted Stock Units. To the extent that
the Grantee does not vest in all or any portion of the Restricted Stock Units
subject to the Award, all interest in such unvested Restricted Stock Units shall
be forfeited upon the Grantee’s Termination of Service. The Grantee has no right
or interest in any Restricted Stock Unit that is forfeited.




4

--------------------------------------------------------------------------------





Section 4.4 - Treatment of Fractional Restricted Stock Units. Notwithstanding
anything in this Agreement to the contrary, in the event that any fractional
Restricted Stock Unit is produced under the terms of the Plan or this Agreement,
such fractional Restricted Stock Unit shall be rounded to the nearest whole
Restricted Stock Unit; as a result, there will be no fractional Restricted Stock
Units to settle under this Agreement.


ARTICLE V
CONDITION TO GRANT OF AWARD; OTHER PROVISIONS


Section 5.1 - Restrictive Covenant Agreement. The Grantee shall not be entitled
to receive the Award unless the Grantee shall have executed and delivered the
Restrictive Covenant Agreement, substantially in the form attached hereto as
Exhibit A, and such shall be in full force and effect. Nothing in this Agreement
or the Restrictive Covenant Agreement prevents the Grantee from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations.


Section 5.2 - Notice Period. The Grantee may terminate the Grantee’s employment
with the Company or a Subsidiary at any time for any reason by delivery of
notice to the Company at least 60 days in advance of the date of termination
(the “Notice Period”); provided, however, that no communication, statement or
announcement shall be considered to constitute such notice of termination of
Grantee’s employment unless it complies with Section 6.4 hereof and specifically
recites that it is a notice of termination of employment for purposes of this
Agreement; and provided, further, that the Company may waive any or all of the
Notice Period, in which case Grantee’s employment with the Company or a
Subsidiary or Affiliate will terminate on the date determined by the Company.


Section 5.3 - Breach of Restrictive Covenant Agreement or Section 5.2. Subject
to Section 5.1, if the Grantee materially breaches any provision of the
Restrictive Covenant Agreement or Section 5.2 hereof, the Company may, among
other available remedies, determine that the Grantee (a) will forfeit any unpaid
portion of the Restricted Stock Units evidenced by this Agreement and (b) will
repay to the Company any portion of the Restricted Stock Units evidenced by this
Agreement previously paid to Grantee.


Section 5.4 - Conditions to Issuance of Shares. The Shares deliverable hereunder
may be either previously authorized but unissued shares or issued shares that
have been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates (or other documentation that indicates ownership)
for Shares paid hereunder prior to the fulfillment of both of the following
conditions:


(a)    The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and


(b)    The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the requirements of Section 409A, including
any requirements necessary to comply with Treasury Regulation Section
1.409A-1(b)(4)).


5

--------------------------------------------------------------------------------





Section 5.5 - Rights as a Shareholder; Dividend Equivalents. The Grantee shall
not be, and shall not have any of the rights or privileges of, a shareholder of
the Company in respect of any Shares underlying Restricted Stock Units evidenced
by this Agreement unless and until certificates representing such shares shall
have been issued by the Company to Grantee or such ownership has otherwise been
indicated and documented by the Company. From and after the Grant Date and until
the earlier of (a) the time when the Restricted Stock Units become
nonforfeitable and are paid in accordance with Article IV hereof or (b) the time
when the Grantee’s right to receive payment for the Restricted Stock Units is
forfeited in accordance with the provisions of this Agreement, on the date that
the Company pays a cash dividend (if any) to holders of Shares generally, the
Grantee shall be credited with additional Restricted Stock Units equal to the
quotient of (x) the product of (i) the dividend declared per Share multiplied by
(ii) the applicable number of Restricted Stock Units that remain subject to this
Agreement (plus any previously-credited dividend equivalents), divided by (y)
the Fair Market Value of a Share on the date such dividend is paid to
shareholders, with any fractional Restricted Stock Units rounded to the nearest
whole Restricted Stock Unit. Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the Restricted Stock
Units based on which the dividend equivalents were credited, and such additional
Restricted Stock Units shall be paid in Shares at the same time as the
Restricted Stock Units to which they relate are paid.


Section 5.6 - Restrictions. Restricted Stock Units granted pursuant to this
Agreement shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) share ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).


ARTICLE VI
MISCELLANEOUS


Section 6.1 - Administration. The Committee has the power to interpret the terms
of the Restricted Stock Units, the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Restricted Stock Units. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.


Section 6.2 - Restricted Stock Units Not Transferable. Neither the Restricted
Stock Units nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.


Section 6.3 - Withholding. As of the date that all or a portion of the
Restricted Stock Units become settled pursuant to Section 4.1 hereof, the
Company will, on a mandatory basis in


6

--------------------------------------------------------------------------------





accordance with Section 16.1(a) of the Plan, withhold a number of shares of
Common Stock underlying the then vested Restricted Stock Units with a fair
market value equal to the aggregate amount required by law to be withheld by the
Company in connection with such vesting for applicable federal, state, local and
foreign taxes of any kind. To the extent taxes are to be withheld upon vesting
for purposes of federal FICA, FUTA or Medicare taxes, such withholding shall be
taken from other income owed by the Company to the Grantee and the Grantee
hereby agrees to such withholding. For all purposes, the amount withheld by the
Company pursuant to this Section
6.3
shall be deemed to have first been paid to the Grantee.



Section 6.4 - Notices. Any notice to be given under the terms of this Agreement
to the Company shall be provided to the Chief Human Resources Officer, with a
copy to the Grantee’s supervisor, and any notice to be given to the Grantee
shall be addressed to him or her at the address set forth in the records of the
Company. By a notice given pursuant to this Section 6.4, either party may
hereafter designate a different address for notices to be given to him, her or
it. Any notice which is required to be given to the Grantee shall, if the
Grantee is then deceased, be given to the Grantee’s personal representative if
such representative has previously informed the Company of his, her or its
status and address by written notice under this Section 6.4. Any notice shall be
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.


Section 6.5 - Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


Section 6.6 - Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 6.7 - Applicability of Plan. The Restricted Stock Units and the Shares
issued to the Grantee, if any, shall be subject to all of the terms and
provisions of the Plan, to the extent applicable to the Restricted Stock Units
and such Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.


Section 6.8 - Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.


Section 6.9 - Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.




7

--------------------------------------------------------------------------------





Section 6.10 - Dispute Resolution. Any dispute or controversy arising under or
in connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association. The Company
shall pay or reimburse any legal fees in connection with such arbitration in the
event that the Grantee prevails on a material element of his or her claim or
defense. Payments or reimbursements of legal fees made under this Section 6.10
that are provided during one calendar year shall not affect the amount of such
payments or reimbursements provided during a subsequent calendar year, payments
or reimbursements under this Section 6.10 may not be exchanged or substituted
for another form of compensation to the Grantee, and any such reimbursement or
payment will be paid within 60 days after the Grantee prevails, but in no event
later than the last day of the Grantee’s taxable year following the taxable year
in which he incurred the expense giving rise to such reimbursement or payment.
This Section 6.10 shall remain in effect throughout the Grantee’s employment
with the Company or any Subsidiary and for a period of five (5) years following
the Grantee’s Termination of Service.


Section 6.11 - Section 409A.


(a)    The Award is intended to comply with the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) and, to the maximum extent
permitted, this Agreement shall be construed and administered consistent with
such intent. Notwithstanding anything contained herein to the contrary, if the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to, Section 409A, references in this Agreement (including in Section
4.1), to payment or settlement of amounts under this Agreement within the
“short-term deferral” period determined under Treasury Regulation Section
1.409A-1(b)(4), shall not apply, and instead payments will be made on the
applicable payment date or a later date within the same taxable year of the
Grantee, or if such timing is administratively impracticable, by the 15th day of
the third calendar month following the date specified herein. For clarity, the
Grantee is not permitted to designate the taxable year of payment.
Notwithstanding anything contained herein to the contrary, if the Grantee is a
“specified employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of the Grantee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), then the issuance of any
Shares that would otherwise be made on the date of the separation from service
or within the first six months thereafter will not be made on the originally
scheduled dates and will instead be issued in a lump sum on the date that is six
months and one day after the date of the separation from service (or upon death,
if earlier), with the balance of the Shares issued thereafter in accordance with
the original vesting and issuance schedule set forth above, but if and only if
such delay in the issuance of the Shares is necessary to avoid the imposition of
taxation in respect of the shares under Section 409A. A termination of
employment or service shall not be deemed to have occurred for purposes of this
Agreement providing for the payment of any amounts that are considered deferred
compensation under Section 409A upon or following a termination of employment or
service, unless such termination is also a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) and the payment thereof
prior to a “separation from service” would violate Section 409A. Each
installment of Shares that becomes payable in respect of vested Restricted Stock
Units subject to the Award is a “separate




8

--------------------------------------------------------------------------------





payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2). In no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Grantee on account of
Section 409A.


(b)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Code Section 409A prior to the
payment and/or delivery to the Grantee of such amount, the Committee may adopt
such amendments to the Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Restricted Stock Units and this Agreement.


(c)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Restricted Stock Units as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A. In
any case, neither the Company nor any of its affiliates will have any obligation
to indemnify or otherwise hold the Grantee harmless from any or all of such
taxes or penalties.


Section 6.12 - Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


Section 6.13 - Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.


Section 6.14 - Acceptance of the Plan. The Grantee hereby acknowledges receipt
of a copy of the Plan and this Agreement. The Grantee has read and understands
the terms and provisions thereof, and accepts the Restricted Stock Units subject
to all the terms and conditions of the Plan and this Agreement. The Grantee
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units and that the Grantee has been advised
to consult a tax advisor prior to such vesting or settlement.
[SIGNATURE PAGE FOLLOWS]




9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.




PEABODY ENERGY CORPORATION










/s/ Paul V. Richard
Paul V. Richard Senior Vice President
Chief Human Resources Officer








Note: The Grantee is deemed to have executed this Agreement upon clicking
“Accept” in the Plan’s online administration site.




10

--------------------------------------------------------------------------------





EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT


THIS RESTRICTIVE COVENANT AGREEMENT (the “RCA”) dated July 1, 2019,
is by and between PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Company”), and (“Grantee”).


WHEREAS, the Grantee is a recipient of a 2019 Restricted Stock Unit Grant
(“Award”) under the Company’s Peabody Energy Corporation 2017 Incentive Plan, as
amended from time to time (the “Plan,” and such award, the “Award”);


WHEREAS, Grantee acknowledges and agrees that he or she has access to and/or
knowledge of certain trade secrets and other Confidential Information regarding
the Company;


WHEREAS, the Company has spent and will continue to expend substantial amounts
of time, money, and effort to develop its Confidential Information and Grantee
acknowledges benefitting from these efforts;


WHEREAS, the Company deems it essential to the protection of its Confidential
Information and competitive standing in its market to have recipients of Awards
subject to reasonable restrictive covenants;


WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and


NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.


1.Grantee has been informed and is aware that the execution of this RCA is a
necessary term and condition of the Grantee’s receipt of the Award.


2.The term “Confidential Information” as used in this RCA shall be broadly
interpreted to include, without limitation, materials and information (whether
in written, electronic or other form and whether or not identified as
confidential at the time of disclosure) concerning technical matters, business
matters, business plans, operations, opportunities, plans, processes,
procedures, standards, strategies, policies, programs, software, schematics,
models, systems, results, studies, analyses, compilations, forecasts, data,
figures, projections, estimates, components, records, methods, criteria,
designs, quality control, research, samples, work-in- progress, prototypes,
data, materials, clients and prospective clients, customer lists, contracts,
projects, suppliers, referral sources, sales, marketing, bidding, purchasing,
personnel, financial condition, assets, inventory, accounts payable, accounts
receivable, tax matters, books of account, financing, collections, intellectual
property, trade secrets and all other know-how and information of the Company or
any subsidiary of the Company which has not been published or disclosed to the
general public.


a.    While employed by the Company and at all times thereafter, Grantee will
keep Confidential Information, including trade secrets, confidential and shall
not, directly




11

--------------------------------------------------------------------------------





or indirectly, use for himself or herself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Grantee’s duties for the benefit of the Company or any
subsidiary of the Company), any Confidential Information.


b.    At the termination of Grantee’s employment or at any other reasonable time
the Company or any of its subsidiaries may request, Grantee shall promptly
deliver to the Company all memoranda, notes, records, plats, sketches, plans or
other documents (including, without limitation, any “soft” copies or
computerized or electronic versions thereof) containing Confidential
Information, including trade secrets or any other information concerning
Company’s business, including all copies, then in Grantee’s possession or under
Grantee’s control whether prepared by Grantee or others.


c.    Notwithstanding the foregoing paragraphs, Company employees, contractors,
and consultants may disclose trade secrets in confidence, either directly or
indirectly, to a Federal, State or local government official or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or in a complaint or other document filed in a lawsuit or other proceeding
if such filing is made under seal. Additionally, Company employees, contractors,
and consultants who file retaliation suits for reporting a suspected violation
of law may disclose related trade secrets to their attorney and use them in
related court proceedings, as long as the individual files documents containing
the trade secret under seal and does not otherwise disclose the trade secret
except pursuant to Court Order.


3.In consideration of the Company’s obligations under the Restricted Stock Unit
Agreement (the “Agreement”), Grantee agrees that while employed by the Company
and for a period of twelve (12) months thereafter, without the prior written
consent of the Board of Directors of the Company (the “Board”), he or she shall
not, directly or indirectly, as principal, manager, agent, consultant, officer,
director, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in, any entity
which is in competition with the business of the Company or its subsidiaries.


4.In consideration of the Company’s obligations under the Agreement, Grantee
agrees that while employed by the Company and for a period of twelve (12) months
thereafter, without the prior written consent of the Board, he or she shall not,
on his or her own behalf or on behalf of any person, firm or company, directly
or indirectly, (a) solicit or offer employment to or hire any person who is or
has been employed by the Company or its subsidiaries at any time during the
twelve (12) months immediately preceding such solicitation or (b) solicit or
entice away or in any manner attempt to persuade any client, vendor, partner,
customer or prospective customer of the Company to discontinue or diminish his,
her or its relationship or prospective relationship with the Company or to
otherwise provide his, her or its business to any corporation, partnership or
other business entity which engages in any line of business in which the Company
is engaged (other than the Company).


5.For purposes of this RCA, an entity shall be deemed to be in competition with
the Company if it enters into or engages in any business or activity that
substantially and directly competes with the business of the Company. For
purposes of this paragraph 5, the business of the Company is defined to be:
active metallurgical and thermal coal mining, preparation and sale; the


12

--------------------------------------------------------------------------------





marketing, brokering and trading of metallurgical and thermal coal; and the
optimization of our metallurgical and thermal coal reserves; in each case by the
Company and its direct and indirect subsidiaries or affiliated or related
companies. Notwithstanding this paragraph 5 or paragraph 8, nothing herein shall
be construed so as to preclude Grantee from investing in any publicly or
privately held company, provided that no such investment in the equity
securities of an entity with publicly traded equity securities may exceed one
percent (1%) of the equity of such entity, and no such investment in any other
entity may exceed five percent (5%) of the equity of such entity, without the
prior written approval of the Board.


6.Grantee agrees that he or she will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients. Grantee understands that nothing in this section or this RCA limits
Grantee’s ability to communicate with any government agencies or otherwise
participate or cooperate with an investigation conducted by the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, or other similar
agency, including providing documents or other information, without notice to
the Company.


7.Upon the termination of Grantee’s employment for any reason, Grantee or his or
her estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Grantee’s possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.


8.Grantee agrees that the covenant not to compete, the covenants not to solicit
and the covenant not to make disparaging comments are reasonable under the
circumstances and will not interfere with his or her ability to earn a living or
otherwise to meet his or her financial obligations. Grantee and the Company
agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant which appear unreasonable and to enforce the remainder of the covenant
as so amended. Grantee agrees that any breach of the covenants contained in this
RCA would irreparably injure the Company. Accordingly, Grantee agrees that, in
the event that a court enjoins Grantee from any activity prohibited by this RCA,
the Company may, in addition to pursuing any other remedies it may have in law
or in equity, cease making any payments otherwise required under the agreements
evidencing the Award, cancel and recoup any portion of the Award already paid to
the extent required by law, regulation or listing requirement, or by any Company
policy adopted pursuant thereto, and obtain and injunction against Grantee from
any court having jurisdiction over the matter restraining any further violation
of this RCA by Grantee.


9.No waiver or modification of all or any part of this RCA will be effective
unless set forth in a written document signed by both the Company and Grantee
expressly indicating their intention to waive or modify the specified provisions
of this RCA. If the Company chooses not to enforce its rights in the event
Grantee or any other recipient of an Award breaches some or all of




13

--------------------------------------------------------------------------------





the terms of this RCA, the Company’s rights with respect to any such breach
shall not be considered a waiver of a future breach by Grantee of this RCA,
regardless of whether the breach is of a similar nature or not.


10.This RCA accurately sets forth and entirely sets forth the understandings
reached between Grantee and the Company with respect to the matters treated
herein. If there are any prior written or oral understandings or agreements
pertaining to the subject matter addressed in this RCA, they are specifically
superseded by this RCA and have no effect, except, should the Grantee be subject
to non-compete and non-solicitation obligations (“Restrictive Covenants”)
pursuant to an employment agreement or other agreement between the Grantee and
Company or one of its subsidiaries or affiliates, Grantee shall continue to be
bound by the terms of those Restrictive Covenants and they shall run
concurrently with those set forth in this RCA. This RCA is binding on Grantee
and the Company, and our respective successors, assigns and representatives.


11.Because of Company’s and Grantee’s substantial contacts with the State of
Missouri, the fact that Company’s headquarters is located in Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity, and enforceability of this RCA are resolved on a uniform basis, and
Company’s making and execution of this Agreement in Missouri, the parties agree
that the RCA shall be interpreted and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. The parties agree
that the exclusive venue and jurisdiction for any litigation concerning or
arising out of or based on this RCA shall be the federal and state courts
located in Missouri. The parties expressly consent to the personal jurisdiction
and venue of said courts. The provisions of this paragraph shall not restrict
the ability of Company or Grantee to enforce in any court any judgment obtained
in Missouri federal or state court.


[SIGNATURE PAGE FOLLOWS]




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this R C A has been executed and delivered by the parties
hereto.




PEABODY ENERGY CORPORATION










/s/ Paul V. Richard
Paul V. Richard Senior Vice President
Chief Human Resources Officer








Note: The Grantee is deemed to have executed this Agreement upon clicking
“Accept” in the Plan’s online administration site.


15